Case 1:17-cv-00189-LPS Document 256 Filed 11/06/19 Page 1 of 1 PageID #: 22090

                    MORRIS, NICHOLS, ARSHT                &   TUNNELL       LLP

                                  1201 N ORTH M ARKET S TREET
                                         P.O. B OX 1347
                              W ILMINGTON , D ELAWARE 19899-1347

                                           302 658 9200
                                         302 658 3989 F AX
JEREMY A. TIGAN
302 351 9106
jtigan@mnat.com
                                        November 6, 2019
BY E-FILING AND HAND DELIVERY

The Honorable Leonard P. Stark
United States District Court
844 North King Street
Wilmington, DE 19801

                  Re:   Roche Diagnostics Corp. v. Meso Scale Diagnostics, LLC.,
                        C.A. No. 17-189 (LPS) (CJB)

Dear Chief Judge Stark:
       The parties have met and conferred in an attempt to work out a stipulation regarding how
the jury should be informed about the 2010-2015 Chancery Court and related proceedings.
Although the parties have not yet reached agreement, we continue to work at finding a mutually
acceptable stipulation. The parties propose to include this issue as part of the joint status report
that will be submitted on November 8, 2019, and, if necessary, to address the issue with the
Court on November 12, 2019, prior to jury selection.
       The parties are in agreement that a statement of some kind should be provided to the jury
and that the entire Chancery Court decision should not be admitted.

                                              Respectfully,

                                              /s/ Jeremy A. Tigan

                                              Jeremy A. Tigan (#5239)


JAT/lo
cc:    Clerk of Court (by hand delivery)
       All Counsel of Record (by e-mail)
